25 F.3d 1042NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Leon James RIDINGS, Defendant Appellant.
No. 93-6796.
United States Court of Appeals, Fourth Circuit.
Submitted March 22, 1994.Decided May 19, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Statesville.  Richard L. Voorhees, Chief District Judge.  (CR-89-20-ST, CA-92-22-5-V)
Leon James Ridings, appellant pro se.
Jerry Wayne Miller, Office of the United States Attorney, Asheville, NC, for appellee.
W.D.N.C.
AFFIRMED.
Before PHILLIPS, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we grant Appellant's motion to proceed in forma pauperis and affirm on the reasoning of the district court.*  United States v. Ridings, Nos.  CR-89-20-ST;  CA-92-22-5-V (W.D.N.C. July 19, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Appellant's Motion for Discovery